DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the following communications: Amendment, filed 06/02/2021; Request for Continued Examination, filed 06/02/2021; Information Disclosure Statement, filed 06/28/2021.
Claims 1-32 are canceled. Claims 33-52 are pending. Claims 33-37 and 47-52 are withdrawn. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/02/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 38-42 and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peters et al. (“Peters”), U.S. Pub. No. 2006/0288284 A1, published December 2006, in view of Waldman et al. (“Waldman”), U.S. Pub. No. 2013/0117651 A1, published May 2013, and further in view of Chamberlain et al. (“Chamberlain”), U.S. Patent No. 7,627,812 B2, issued December 2009.
Regarding independent claim 38, Peters teaches a system comprising: at least one processing unit; and at least one memory storing computer-executable instructions that, when executed by the  processing unit, cause the system to: identify an image within a cell of a spreadsheet, wherein the image is associated with one or more parameters; because Peters teaches a transformation of numerical values from a selected portion (by a user) of the original spreadsheet to be depicted as either two or three-dimensional graphical numerical objects as shapes (e.g., squares, circles, cubes, cylinders, cones, surfaces, mesh, ribbons, etc.) and a text representation of the non-numeric images, e.g. text and/or images from the selected portion of a spreadsheet, including cell outlines and formatting as desired, the graphical objects are projected upon a reference surface within a three-dimensional environment (par. 0041; also see par. 0099). Peters teaches non-numeric elements including images from the selected portion of the 
Peters does not expressly teach the one or more parameters including a first parameter that is not included in the spreadsheet; however, Waldman teaches that a gadget may be bound to a range of one or more cells in a spreadsheet (par. 0031-32; 0056).  Waldman teaches that the gadget may search content obtained from outside of the spreadsheet and provide, display, and store results from the search within the spreadsheet (par. 0041-0042). Waldman teaches that the gadget may be a named item object in the spreadsheet such that the gadget may be viewed or displayed differently from other objects (par. 0034; 0042-0043); Waldman teaches that the object sources including gadgets may include an image or a chart (par. 0042-0043; Fig. 4).  Waldman teaches that the data source may be automatically or manually selected (par. 0047-0048). 
Peters suggests but does not expressly teach receive a selection of a charting function; in response to a selection, create a chart based on the one or more parameters; incorporate the  image into the chart; since Peters teaches that the user selects a range of cells within a spreadsheet and the visualization immediately creates the three-dimensional object as a chart, where location of all elements within the original spreadsheet are located relative to each other in the three dimensional chart, and detection, normalization and mapping of numeric values to graphical symbols are automatic (par. 0098). However, Waldman teaches a gadget may display an interactive bar chart where for example, a user may select a bar of the bar chart and drag the bar to a new value; the chart may obtain data from the spreadsheet cells as well as to place data within the spreadsheet (par. 0028) and that gadgets may be configured to perform almost any desired operation such as display stock quotes, display slide shows and set and obtain values from the spreadsheet (par. 0029). Waldman teaches that the object sources including gadgets 
Peters does not expressly teach in response to a user input within the cell, receive a change to the first parameter not included in the spreadsheet via a parameter manipulating interface; and automatically apply the change of the first parameter to the image within the cell of the spreadsheet and the chart incorporated with the image; however, Chamberlain teaches that a range of cells can be formatted using icon style variable formatting where icons may be associated with subsets of the range of values associated with the range of cells (col. 6, l. 20-27; Fig. 6A). Chamberlain teaches an input dialog with which a user may specify the parameters of a variable format for a cell range, where a user can select an icon set and apply value ranges for each of the icons, modify the icon style, and replace a cell’s value with the determined icon (col. 6, l. 27-39). Chamberlain teaches additional icon sets (col. 6, l. 49-col. 7, l. 6). Chamberlain teaches that the method for applying a variable format to a range of cells includes a user selection of a range of cells, i.e., a user input within the cell, and presenting a visual dialog to determine the range of format values for the range of cells, where the values may be the values stored in the cell, but may vary depending on the user of formulas, where certain formats may require further calculations before proceeding, i.e., selecting a color from a color scale, adjusting the length of a data bar, etc.) (Fig. 13; col. 7, l. 7-29), i.e., changing a parameter not included in the spreadsheet. Chamberlain teaches applying the formats to each cell (Fig. 13; col. 7, l. 7-29). 
Peters, Waldman, and Chamberlain were all directed to spreadsheets displaying images and data in charts.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have combined the spreadsheet visualization techniques taught by Peters, with the methods of selecting and displaying gadgets including KSR.

Regarding dependent claim 39, Peters teaches the system of claim 38, wherein the computer-executable instructions, when executed by the  processing unit, further cause the system to: receive a customization to the chart; and apply the customization to the image incorporated into the chart; because Peters teaches a transformation of numerical values from a selected portion (by a user) of the original spreadsheet to be depicted as either two or three-dimensional graphical numerical objects as shapes (e.g., squares, circles, cubes, cylinders, cones, surfaces, mesh, ribbons, etc.) and a text representation of the non-numeric images, e.g. text and/or images from the selected portion of a spreadsheet, including cell outlines and formatting as desired, the graphical objects are projected upon a reference surface within a three-dimensional environment (par. 0041; also see par. 0099).

Regarding dependent claim 40, Peters teaches the system of claim 39, wherein the customization is not applied to the image associated with the cell within the spreadsheet; because Peters teaches identifying numeric and non-numeric elements in the spreadsheet such as a symbol (par. 0050-0055).  Peters teaches that the numeric elements are distinguished from the non-numeric elements and the visual characteristics of the non-numeric elements in the document are reproduced as the non-numeric objects in the transformed document (par. 0057-0058).

Regarding dependent claim 41, Peters teaches the system of claim 38, wherein to incorporate the image into the chart, the computer-executable instructions, when executed by the at least one processing unit, further cause the system to: display the  image as a data point within the chart; display the  image within at least a portion of a bar within the chart; display the  image as background for the chart; display an icon representing the  image within the chart; display at least a portion of the  image as fill for a bar within the chart; or display at least a portion of the  image as fill across multiple bars within the chart; because Peters teaches displaying the image objects to represent the numerical values of the numerical elements (par. 0049).  Peters teaches color coding and size/shape to visually represent the magnitude of the value of the numerical elements obtained from the source document (par. 0041-0043), and therefore teaches display the image as a data point within the chart.

Regarding dependent claim 42, Peters does not expressly teach the system of claim 41, wherein when the icon representing the  image is displayed within the chart, the computer-executable instructions further causing the system to: in response to receiving an activation of the icon, display the  image; however, Chamberlain teaches that a range of cells can be formatted using icon style variable formatting where icons may be associated with subsets of the range of values associated with the range of cells (col. 6, l. 20-27; Fig. 6A). Chamberlain teaches an input dialog with which a user may specify the parameters of a variable format for a cell range, where a user can select an icon set and apply value ranges for each of the icons, modify the icon style, and replace a cell’s value with the determined icon (col. 6, l. 27-39). Chamberlain teaches additional icon sets (col. 6, l. 49-col. 7, l. 6). Chamberlain teaches that the method for applying a variable format to a range of cells includes a user selection of a range of cells, i.e., a user input 
Peters, Waldman, and Chamberlain were all directed to spreadsheets displaying images and data in charts.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have combined the spreadsheet visualization techniques taught by Peters, with the methods of selecting and displaying gadgets including charts and images in the spreadsheet taught by Waldman, and the icons and dialog interface for changing parameters taught by Chamberlain, according to the interface techniques taught by Waldman and Chamberlain, in order to achieve predictable results.  KSR.

Regarding dependent claim 45, Peters teaches the system of claim 38, wherein the computer-executable instructions, when executed by the at least one processing unit, further cause the system to: resize the chart for viewing the image; because Peters teaches that the user can use buttons of the menu to zoom to present views of the transformed document, or simply use a mouse or other input device (par. 0074).

Claim 43, 44 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Peters in view of Waldman in view of Chamberlain as applied to the claims above, and further in view of Gusmorino et al. (“Gusmorino”), U.S. Pub. No. 2006/0020899 A1, published January 2006.

Regarding dependent claim 43, Peters in view of Waldman in view of Chamberlain does not expressly teach the system of claim 42, wherein the activation of the icon is received by one of: a cursor hover; a mouse click; a keyboard input; or a touch; however, Gusmorino teaches that users may scale an icon using an icon size slider, may use a view menu with options selected by clicking, or by a hardware input such as a mouse scroll wheel (par. 0064-0066).
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to have combined the spreadsheet charting methods taught by Peters, with the methods of selecting and displaying gadgets including charts and images in the spreadsheet taught by Waldman, and the scalable icons for image files taught by Gusmorino, since all three were directed to displaying GUI elements, and it would have been obvious to combine the disclosed elements, according to the GUI programming methods taught in  Gusmorino and the interface methods taught by Waldman, in order to achieve predictable results.  KSR.

Regarding dependent claim 44, Peters in view of Waldman in view of Chamberlain does not expressly teach the system of claim 42, wherein to display the image in response to receiving the activation of the icon, the computer-executable instructions, when executed by the at least one processing unit, further cause the system to: display the  image within a temporary overlay on the chart; display the image and at least one parameter associated with the image within a temporary overlay on the chart; launch a separate window for displaying the  image; or launch the separate window for displaying the  image and  parameter associated with the  image; however, Gusmorino teaches overlays for icons (par. 0036; par. 0045-0047).  Gusmorino 
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to have combined the spreadsheet charting methods taught by Peters, with the methods of selecting and displaying gadgets including charts and images in the spreadsheet taught by Waldman, and the interface and icons disclosed by Chamberlain, and the scalable icons for image files taught by Gusmorino, since all four were directed to displaying GUI elements, and it would have been obvious to combine the disclosed elements, according to the GUI programming methods taught in  Gusmorino and the interface methods taught by Waldman and Chamberlain, in order to achieve predictable results.  KSR.

Regarding dependent claim 46, Peters in view of Waldman in view of Chamberlain does not expressly teach the system of claim 45, wherein resizing the chart occurs automatically based at least in part on a size of the image; however, Gusmorino teaches that the system may receive an icon scaling size for icons appearing in the display, it may be based on a user preference, or it may be done automatically by the system as a default or user setting from inputs (par. 0077).  Therefore, since Peters taught zooming to present views of the transformed document, and since Gusmorino taught that the system could automatically scale icon images in a display based on a default setting or user input, it would have been obvious to apply the scaling methods taught by Gusmorino to the chart taught by Peters, in order to achieve predictable results.  KSR.
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to have combined the spreadsheet charting methods taught KSR.

Response to Arguments
Applicant’s arguments with respect to claim(s) 38-46 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The Chamberlain reference is being relied upon to teach the newly claimed limitations of independent claim 38.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amelia Tapp whose telephone number is (571)272-7508.  The examiner can normally be reached on Monday 10:00am-6:00pm; Wednesday 11:00am-3:00pm; Thursday 11:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMELIA L TAPP/Primary Examiner, Art Unit 2144